Citation Nr: 1812797	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a back disorder, to include as due to Agent Orange exposure.

2. Entitlement to service connection for a right ankle disorder, to include as due to Agent Orange exposure.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1972, with service in the Republic of Vietnam from July 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 and a July 2011 rating decisions by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2016, the Veteran appeared and provided testimony at a personal hearing via videoconference before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate VA examination that addresses all theories of recovery. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Additionally, a medical opinion should address the appropriate theories of entitlement, and must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120 (2007).


A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116(f) (2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d) (2017). In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e) if manifested to a compensable degree within one year of the last date the Veteran was exposed to an herbicide agent during active service. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

Additionally, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). That is, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed, a veteran may still establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting evidence of a nexus between the disease and his exposure to herbicides during military service. Combee, 34 F.3d at 1043-1044.

Back Disorder

The Veteran alleges that he first injured his back during active service. He testified that he strained something in his lower back when he was crawling out of a foxhole. At the Board hearing, the Veteran further testified that since separation from service, he has pain in his back all the time. He also testified that between 1986 through the present time, he had been seeking treatment for his back all the time, and that he had been taking prescription and non-prescription medications for the pain. 

On the Veteran's 1970 service entrance report of medical history, the Veteran reported back trouble.  He reported back treatment in clinic, and that it was a muscle injury while working.  A physician noted an acute lumbar sprain, not considered disabling. The corresponding report of medical examination noted a normal clinical evaluation of the spine.  December 1971 service treatment records showed that the Veteran sprained his back while lifting equipment and that it hurt with movement.  The assessment was mild to moderate muscle and ligament strain.  

In a January 2010 Statement in Support of Claim, the Veteran reported that he believed he was definitely exposed to Agent Orange while he was on active duty in Vietnam. The Veteran further reported that he had received a publication in the mail called Agent Orange Review, and that deterioration of the back was a listed condition being attributed to Agent Orange.

An October 2010 VA examination was conducted. The examiner diagnosed multilevel lumbar degenerative disc disease with L4-L5 lumbar foraminal stenosis and diffuse idiopathic skeletal hyperostosis thoracic spine. However, the examiner opined that the Veteran's current back condition was less likely than not related to his back strain in military service. The VA examiner reasoned that while the Veteran was seen in December 1971 for his back, the Veteran's separation examination made no comment of any ongoing back problems for the next year prior to separation from service. The VA examiner further concluded that because the conditions were documented only a few times in the Veteran's service medical records (SMRs), and did not result in medical discharge or require ongoing medical care within five years after military discharge, the self-limited conditions were most likely to have resolved. 

The examiner did not, however, address the Veteran's lay statements of pain since service discharge or address the theory regarding Agent Orange exposure. 

Right Ankle Disorder

The Veteran alleges that he hurt his ankle during active service while he was in basic training. At the Board hearing, he testified that he fractured his ankle and that he had a cast on it for three months. The Veteran further testified that he uses a cane and that he cannot walk very far. The Veteran also testified that his right ankle swells up, and it gets worse in the wintertime. 

The Veteran's STRs showed that in February 1971, the Veteran was diagnosed with sprain inversion injury of the right ankle, and that he experienced pain and swelling.  An x-ray showed questionable avulsion fracture medial malleolus.  He was put on a profile on February 10th, to include no duty to cause cast to become dirty, damaged, or wet for 8 weeks.

A February 2011 VA examination was conducted. The examiner diagnosed degenerative changes of the right ankle.  The examiner opined that the Veteran's degenerative changes of the right ankle were less likely than not caused or related to military service, noting that although the Veteran was seen several times in 1971 for ankle sprain, the Veteran's separation examination noted normal lower extremities without ongoing ankle problems for the next year prior to his separation from military service. The VA examiner further reasoned that because the conditions were documented only a few times in the Veteran's STRs, and did not require ongoing medical care within five years of military discharge, the conditions resolved. The VA examiner concluded that the Veteran's degenerative changes were more likely than not caused by intervening, interceding events since the Veteran's separation from the military.

The examiner did not, however, address the Veteran's lay statements of intermittent pain since service discharge, address what intervening, interceding events since discharge more likely caused the disorder, or provide an opinion regarding Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.
2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any medical records regarding his pre-service back injury while working as reported on his August 1970 service entrance report of medical history. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an examination regarding his back disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 


(a) The examiner must opine whether a back disorder clearly and unmistakably (undebatably) existed prior to the Veteran's entry into active service.

(b) If a back disorder clearly and unmistakably (undebatably) existed prior to the Veteran's entry into active service, is there clear and unmistakable evidence that the back disorder WAS NOT aggravated during service? 

(c) If the answer to either (a) or (b) is no, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50% or greater probability) that each currently diagnosed back disorder had onset in, or is otherwise related to active service, to include as due to exposure to Agent Orange despite it not being a presumptive disease?

4. After any additional records are associated with the claims file, provide the Veteran with an examination regarding the etiology of right ankle disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that each currently diagnosed right ankle disorder had onset in, or is otherwise related to, the Veteran's active service, to include as due to exposure to Agent Orange, despite it not being a presumptive disease.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




